            Case 1:20-cv-02456-DLB Document 23 Filed 01/25/21 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND

KIMBERLY KUBAS,

                Plaintiff,

       v.                                          Civil Case No. 1:20-cv-2456(GLR)

331B, LLC
(D/B/A: ROCKWELL FITNESS)

                Defendant.

                               NOTICE OF APPEARANCE

TO THE HONORABLE CLERK OF THE COURT:

Please enter the appearance of the undersigned as Co-Counsel on behalf of the Defendant, 331B,

LLC (D/B/A: Rockwell Fitness).



                                                    Respectfully submitted,


                                                        /s/
                                                    T. Lee Beeman, Jr., Bar Number: 19613
                                                    Buckel, Levasseur,
                                                    Pillai & Beeman, LLC
                                                    206 Washington, Street
                                                    Cumberland, Maryland 21502
                                                    Tel: (301) 759-3700
                                                    Email: lbeeman@blpblaw.com
                                                    Counsel for Defendants
         Case 1:20-cv-02456-DLB Document 23 Filed 01/25/21 Page 2 of 2



                              CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on this 25th day of January, 2021, a true and correct copy of
the foregoing was served by e-mail on the following:

       Sundeep Hora, Esq.
       shora@adhlawfirm.com




                                                         /s/
                                                  By: T. Lee Beeman, Jr., Bar No. 19613
